Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143307                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  _________________________________________                                                                Brian K. Zahra,
                                                                                                                      Justices
  In re Estate of ARNOLD E. MORTIMORE,
  Deceased.
  _________________________________________
  RENEE HANNEMAN and DEAN
  MORTIMORE,
           Appellees,
  v                                                                 SC: 143307
                                                                    COA: 297280
                                                                    Shiawassee CC: 09-034102-DA
  HELEN M. FISER,
             Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 17, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address what standards should apply and what factors a court should consider in
  determining whether a transaction was the product of undue influence where there is a
  fiduciary relationship between the parties.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2011                    _________________________________________
           y1019                                                               Clerk